Citation Nr: 1824114	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-17 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to PTSD.  

4.  Entitlement to service connection for hiatal hernia, to include as secondary to PTSD.  

5.  Entitlement to a higher rating for PTSD, currently rated as 50 percent disabling prior to June 9, 2016, and 70 percent disabling from that date, forward.  

6.  Entitlement to an initial rating in excess of 30 percent for coronary artery disease.  

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to June 9, 2016.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.  He served in Vietnam from November 1967 to November 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2011 and December 2011 (PTSD, hearing loss, tinnitus, gastrointestinal disability, GERD, and hiatal hernia) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

The December 2011 rating decision denied entitlement to a TDIU, and a March 2014 statement of the case addressed that issue.  The Veteran, however, did not list it as an issue on appeal in his April 2014 substantive appeal.  The issue, however, is under the Board's jurisdiction as part and parcel of the appeal from the rating assigned for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

In December 2015, the Board remanded this matter for additional development.  Subsequent to the Board's remand, a June 2017 rating decision granted entitlement to a higher rating of 70 percent for PTSD and a TDIU (both effective June 9, 2016).  This was a partial grant of the benefit sought; the appeal continues as to these issues.  The June 2017 rating decision also granted service connection for nausea of unclear etiology and unrelated constipation, claimed as irritable bowel syndrome and stomach condition.  This was a full grant of the benefit sought.  As such, the issue of service connection for a gastrointestinal disability is no longer on appeal.  The issues of service connection for GERD and hiatal hernia, however, remain on appeal insofar as these claims refer to separate and distinct disabilities.

The issues of service connection for GERD and hiatal hernia, higher ratings for PTSD and coronary artery disease, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The weight of the evidence supports a finding that the Veteran's current bilateral hearing loss began and has continued since service.

2.  The weight of the evidence supports a finding that the Veteran's current tinnitus began in and has continued since service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.385 (2017).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1101, 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A nexus between a current disability and an in-service injury or event may be established by evidence of continuity of symptomatology, if the condition is a chronic disease enumerated under 38 U.S.C. § 1101.  Walker v. Shinseki, 
708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  Sensorineural hearing loss and tinnitus are considered organic diseases of the nervous system, and as such are enumerated chronic diseases.  See 38 U.S.C.A. §§ 1101, 1112; Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. §§ 3.307, 3.309.  

The auditory threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  It is not necessary to meet these criteria for a hearing loss disability during service to warrant service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

1. Hearing Loss

The Veteran has a current hearing loss disability, bilaterally.  The audiologist diagnosed sensorineural hearing loss, bilaterally.  See September 2011 
VA examination.  

The records shows that Veteran served in Vietnam as a cannoneer in an Army artillery unit.  He has reported hazardous noise exposure in service, and these reports are consistent with the circumstances of his service.  Additionally, he has recalled an occasion where the noise was so loud that it brought him to his knees.  04/02/2012, Third Party Correspondence.  He has also reported episodes of decreased hearing and temporary deafness.  Id.  He has stated that, four years after service, he underwent a hearing test that revealed hearing loss.  Id.  The Board finds that exposure to loud/hazardous noise is consistent with the types, places, and circumstances of his service.  38 U.S.C. § 1154(a).

Service treatment records include a May 1967 audiogram, conducted as part of the Veteran's induction examination.  06/12/2014, STR - Medical, at 12.  As interpreted by a VA audiologist in May 2017, this audiogram shows a preexisting hearing loss disability for the right ear.  See 05/11/2017, C&P Exam, at 3.  Although the Veteran's separation examination report includes hearing thresholds, the corresponding audiogram is not of record.  According to the May 2017 VA audiologist, the separation examination shows normal hearing in both ears.

The May 2017 VA examiner concluded that there was no evidence that the military noise exposure aggravated the Veteran's pre-enlistment hearing loss in the right ear, even though he was exposed to loud noise in service.  The examiner noted that the Veteran's right ear hearing was within normal levels at separation.  With regard to the left ear, the VA examiner indicated that there was no evidence that the Veteran's military noise exposure resulted in a diagnosis of hearing loss.

After careful consideration of the evidence, the Board finds that the weight of the evidence is in relative equipoise as to whether the Veteran's current hearing loss was incurred in service.  Although the Veteran's audiogram at induction appears to show a pre-existing right ear hearing loss disability, the Board finds that the separation examination calls into question the accuracy of these service records.  
As there is no clear and unmistakable evidence that the Veteran had a hearing loss disability at entrance into service, the Board finds that right ear hearing loss is not noted and he is presumed sound on entry into active duty service.

The Board further finds that the evidence supports a finding that the Veteran's hearing loss manifested in service and has continued since service.  The Veteran reported episodes of acoustic trauma and temporary deafness in service, as well as a continuous history of hearing loss symptoms since service.  He also stated that, four years after service, a work-related hearing test revealed hearing loss.

Resolving all doubt in favor of the Veteran, the Board finds that the Veteran's bilateral hearing loss began and has continued since service.  38 C.F.R. §§ 3.102, 3.303(b), 3.309.  All criteria for service connection have been met.  The Veteran's claim is granted.

2. Tinnitus

The Veteran has consistently reported a history of recurrent tinnitus since service.  See 09/20/2010, VA 21-4138 Statement In Support of Claim; 09/21/2011, VA examination; 04/02/2012, Third Party Correspondence.  As noted above, the Board has found that the Veteran was exposed to loud/hazardous noise in service. 

The Veteran is competent to report tinnitus, to include its onset, and the Board also finds the Veteran's statements in this regard to be credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2003("ringing in the ears is capable of lay observation").

VA examiners have opined that the Veteran's tinnitus is not related to his military noise exposure.  See September 2011 and May 2017 VA opinions.  These opinions, however, do not show adequate consideration of the Veteran's reports of continuous tinnitus symptoms since service, as tinnitus is a chronic disease per § 3.309.  As such, these opinions lack probative value as to the etiology of the Veteran's tinnitus.  Further, insofar as these opinions relied on the absence of reported tinnitus symptoms at separation, they are inadequate and lack weight.  Also, there is no evidence to contradict the Veteran's report of symptoms since service.  Resolving doubt in the Veteran's favor, the Board finds that his current tinnitus began in service and has continued since.  As such, service connection for tinnitus is warranted.  38 C.F.R. § 3.102.

ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

Treatment Records from the Daytona Beach Vet Center 

The Board's December 2015 remand instructed the AOJ to obtain all records of the Veteran's treatment from the Daytona Beach Vet Center.  The record shows that, in January 2017, VA sent a request for records to the Daytona Beach Vet Center.  On the same day, VA sent a letter to the Veteran informing him that VA had requested the aforementioned records, but that it was his responsibility to see that VA receives them.  There is no indication that VA has received any records from the Daytona Beach Vet Center or that VA notified the Veteran about its unsuccessful effort.  In view of this, the Board finds that VA has not satisfied its duty to assist the Veteran in obtaining any outstanding treatment records.  

Service Connection for GERD and Hiatal Hernia

The Veteran seeks service connection for a gastroesophageal disability, claimed as GERD and hiatal hernia.  Service treatment records show a report of sore throat and diarrhea in July 1967 and a report of diarrhea and vomiting in October 1968.  Otherwise, these records are silent for a diagnosis of GERD or hiatal hernia.  

A December 2010 VA examination shows a diagnosis of GERD since 2003.  Additionally, VA treatment records list GERD as an active problem.  See, e.g., 06/20/2017, CAPRI, at 342.  

The Veteran asserts that the claimed disability is related to service.  In the alternative, he asserts that it is secondary to his service-connected PTSD, to include medications used to control it.  See 04/02/2012, Third Party Correspondence; 08/18/2014, Correspondence; 07/14/2017, Third Party Correspondence.

The December 2010 VA examiner provided a negative opinion for the claimed GERD and hiatal hernia.  The examiner explained that GERD is caused when stomach acid enters the esophagus, due to a relaxation of the lower esophageal sphincter (LES).  The relaxation occurs daily to everybody, the examiner explained, but more frequently in people with GERD.  The examiner listed the factors that contribute to GERD as hiatal hernia, alcohol use, being overweight, pregnancy, smoking, and certain foods.  The examiner noted that the Veteran has a history of a hiatal hernia, is overweight, and is a smoker, which indicates that the Veteran's GERD is not due to his PTSD.  In December 2015, the Board found that this opinion is inadequate and remanded for a supplemental opinion that considered the etiology of the Veteran's history of hiatal hernia, as well as his contention that PTSD medication has caused his gastrointestinal problems.

Pursuant to the Board's remand, the Veteran underwent a new VA examination in June 2017.  This time, the VA examiner concluded that the Veteran did not have GERD or hiatal hernia, based on a January 2016 EGD that showed a normal esophagus, duodenum, and stomach.

Nevertheless, as discussed above, the December 2010 VA examination shows a diagnosis of GERD with a history of hiatal hernia.  Resolving doubt in the Veteran's favor, the Board finds that a current disability is shown during the appeal period, even if the most recent evidence suggests that these disabilities have resolved.  In view of this, the Board must again remand the Veteran's claim for an opinion as to the etiology of the Veteran's history of hiatal hernia and GERD.

Increased Rating for Coronary Artery Disease

The Board's December 2015 remand instructed the AOJ to schedule the Veteran for an in-person VA cardiac examination to determine the nature and severity of his service-connected coronary artery disease.  The Board specifically requested that exercise testing be conducted to determine an estimate of the METs level due solely to the Veteran's service-connected cardiac condition.  The Board noted that, during a prior September 2015 interview-based METs test, it was deemed that an exercise stress test was not required, but no basis for this finding was provided.

Pursuant to the Board's remand, the Veteran underwent a new VA examination in May 2017.  Once again, only an interview-based METs level was performed.  The VA examiner did not provide a reason for not performing an exercise stress test.  

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Here, the May 2017 VA examination fails to comply with the relevant Board's remand directive from December 2015.  Therefore, another remand is necessary.

TDIU

The issue of entitlement to a TDIU is inextricably intertwined with the issues of a higher rating for PTSD and coronary artery disease.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  The Board will defer adjudication of the Veteran's TDIU claim until after the outcome of his increased rating claims.

Outstanding VA Treatment Records

Finally, the Board notes that VA treatment records were last associated with the claims file in June 2017.  Records of any VA treatment received since June 2017 should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records.

2.  Obtain all records of the Veteran's treatment from the Daytona Beach Vet Center.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

3.  Thereafter, schedule the Veteran for an in-person VA cardiac examination to determine the nature and severity of the service-connected coronary artery disease.  The claims file must be made available to the examiner.  All findings attributable to the service-connected coronary artery disease should be reported in detail.  Exercise testing must be conducted to determine an estimate of the METs level due solely to the Veteran's service-connected cardiac condition.  If an exercise test is not performed, the examiner is to explain why this was the case.  All other testing deemed necessary to provide findings as to the nature and severity of the service-connected coronary artery disease should be conducted, as needed.  

4.  Additionally, forward the claims file, including a copy of this remand, to the individual who conducted the June 2017 VA examination, or another examiner if that individual is unavailable, to provide an addendum opinion.  (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.)  Review of the claims file should be noted in the examiner's report. 


The examiner should respond to the following:

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's documented history of hiatal hernia and GERD is etiologically related to service?  Please note that service treatment records show a report of sore throat and diarrhea in July 1967 and a report of diarrhea and vomiting in October 1968.  

(b)  If not directly related to service, is it at least as likely as not (50 percent or greater probability) that the Veteran's documented history of hiatal hernia and GERD is proximately due to the Veteran's service-connected PTSD, to specifically include medication prescribed for the Veteran's PTSD?  

If not, then is it at least as likely as not that the Veteran's documented history of hiatal hernia and GERD has been aggravated (permanently worsened beyond it natural progression) by his service-connected PTSD, to specifically include medication prescribed for the Veteran's PTSD?  Please note that the Veteran has submitted and referenced literature that purportedly shows a relationship between PTSD and the development of gastrointestinal disabilities.  See 04/02/2012 VBMS, Correspondence and Third Party Correspondence.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

The VA examiner is to offer an opinion that shows adequate consideration of the relevant evidence and includes a comprehensive rationale for any conclusion reached.  If the VA examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

5.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


